            Case 1:21-cv-01823 Document 1 Filed 07/08/21 Page 1 of 18




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

 AFRICAN RENEWABLE ENERGY, INC.
 312 N. Sibyl Road
 Saint David, Arizona 85630

        Plaintiff,

                v.

 U.S. CITIZENSHIP AND
 IMMIGRATION SERVICES,                          Civil No.:
 20 Massachusetts Ave, NW, Room 4210
 Washington, D.C. 20529

 TRACY RENAUD, INTERIM
 DIRECTOR,
 U.S. Citizenship and Immigration Services
 20 Massachusetts Ave, NW, Room 4210
 Washington, D.C. 20529

 LAURA ZUCHOWSKI, DIRECTOR OF
 VERMONT SERVICE CENTER,
 U.S. Citizenship and Immigration Services
 75 Lower Weldon Street
 St. Albans, VT 05479

        Defendants.


            COMPLAINT FOR DECLARATORY AND INJUCTIVE RELIEF

       COMES NOW, African Renewable Energy, Inc. (“Plaintiff”) a distributor of Solar

Equipment to Africa based in Saint David, Arizona who filed a Form-129 Petition for a

Nonimmigrant Worker (“I-129”), on behalf of Rajat Gupta (“Gupta” or “Beneficiary”), the

beneficiary. On October 28, 2020, Defendants United States Citizenship and Immigration Services

(“USCIS”), Laura Zuchowski (“Zuchowski”), Director of Vermont Service Center of U.S.

Citizenship and Immigration Services, and Tracy Renaud (“Renaud”), Interim Director of U.S.

Citizenship and Immigration Services (collectively, the “Defendants”), improperly denied

                                         Page 1 of 18
              Case 1:21-cv-01823 Document 1 Filed 07/08/21 Page 2 of 18




Plaintiff’s I-129. Plaintiff files this civil action seeking review of Defendants’ denial of Plaintiff’s

I-129 and respectfully requests that this Court reverse the arbitrary and capricious denial of

Plaintiff’s I-129.

                                          JURISDICTION

        1.       This case arises under the Immigration and Nationality Act (“INA”), 8 U.S.C. §

1101 et seq., and the Administrative Procedure Act (“APA”), 5 U.S.C. § 701 et seq. This Court

has jurisdiction over the subject matter of this action pursuant to 28 U.S.C. § 1331 (federal question

jurisdiction). This Court has authority to grant relief under the APA and the Declaratory Judgment

Act, 28 U.S.C. §§ 2201-02.

        2.       Pursuant to 5 U.S.C. § 702, the USCIS has waived sovereign immunity over any

claim that an agency, or an officer or employee of an agency, acted, or failed to act, in an official

capacity and for which a person has suffered a legal wrong.

        3.       Plaintiff may seek judicial review upon denial of their visa petition without any

further administrative appeal. See EG Enterprises, Inc. v. Dept. of Homeland Sec., 467 F. Supp.

2d 728, 733 (E.D. Mich. 2006) (exercising jurisdiction upon finding plaintiff was not required to

appeal the denial of its H-1B visa petition to the Administrative Appeals Office prior to filing suit;

noting USCIS concurrence); Young v. Reno, 114 F.3d 879 (9th Cir. 1997) (Petitioner was not

required to appeal her visa revocation to the Board of Immigration Appeals prior to seeking review

in district court).

                                                   VENUE

        4.       Venue in this district is proper under 28 U.S.C. § 1391(e)(1) because this is a civil

action in which the Defendants are employees or officers of the United States, acting in their




                                             Page 2 of 18
             Case 1:21-cv-01823 Document 1 Filed 07/08/21 Page 3 of 18




official capacity, and an agency of the United States, and in which all are located in the District of

Columbia; and there is no real property involved in this action.

                                             PARTIES

       5.      Plaintiff African Renewable Energy, Inc. is a distributor of Solar Equipment to

Africa based in Saint David, Arizona.

       6.      Defendant USCIS is the agency within the Department of Homeland Security

(“DHS”), which is responsible for adjudicating immigration benefits, including H-1B petitions.

USCIS is the agency that denied Plaintiff’s H-1B petition, which is the subject of this Complaint.

       7.      Defendant Tracy Renaud is sued in her official capacity as, at the time this

Complaint is filed, the Senior Official Performing the Duties of the Director. In this position Ms.

Renaud is responsible for overseeing the adjudication of immigration benefits and establishing and

implementing governing policies. Ms. Renaud also has the responsibility of adjudicating H-1B

petitions, such as the one that is the subject of this Complaint.

       8.      Defendant Laura Zuchowski is sued in her official capacity as Director of U.S.

Citizenship and Immigration Services Vermont Service Center. Ms. Zuchowski is the officer who

denied Plaintiff’s H-1B petition.

                                    LEGAL BACKGROUND
       9.      Pursuant to the INA, a United States employer may sponsor a qualified foreign

national to temporarily enter the United States to “perform services . . . in a specialty occupation.”

INA §§ 101(a)(15)(H)(i)(b), 214(i); 8 U.S.C. §§ 1101(a)(15)(H)(i)(b), 1184(c).

       10.     Congress has defined “specialty occupation” as an occupation that requires: (a)

theoretical and practical application of a body of highly specialized knowledge, and (b) the

attainment of a bachelor’s or higher degree in the specific specialty (or its equivalent) as a

minimum for entry into the occupation in the United States. See 8 U.S.C. §1184(i).

                                             Page 3 of 18
              Case 1:21-cv-01823 Document 1 Filed 07/08/21 Page 4 of 18




       11.      In addition to establishing that the proffered position is a “specialty occupation” as

defined above, a petitioner must also satisfy one of the four regulatory tests set forth in 8 CFR,

section 214.2(h)(4)(iii)(A) [emphasis added]. At the time USCIS denied Plaintiff’s I-129, the four

regulatory tests were as follows:

       (1) A baccalaureate or higher degree or its equivalent is normally the minimum

             requirement for entry into a particular position;

       (2) The degree requirement is common to the industry in parallel positions among

             similar organizations or, in the alternative, an employer may show that its

             particular position is so complex or unique that it can be performed only by an

             individual with a degree;

       (3) The employer normally requires a degree or its equivalent for the position; or

       (4) The nature of the specific duties is so specialized and complex that knowledge

             required to perform the duties is usually associated with the attainment of a

             baccalaureate or higher degree.

       See 8 CFR, section 214.2(h)(4)(iii)(A).

       12.      In a proceeding, such as the one that makes the basis of this Complaint, a petitioner

bears the burden of establishing eligibility for the benefits sought. See Matter of Brantigan, 11

I&N Dec. 493 (B.I.A. 1966).

       13.      The petitioner must demonstrate, by a preponderance of the evidence that the

position it seeks to fill is a “specialty occupation” as defined by 8 U.S.C. §1184(i) and 8 CFR,

section 214.2(h)(4)(iii)(A).




                                               Page 4 of 18
             Case 1:21-cv-01823 Document 1 Filed 07/08/21 Page 5 of 18




       14.     Here, Defendants improperly denied Plaintiff’s I-129 holding that Plaintiff failed

satisfy any of the four requirements set forth above and outlined in 8 CFR, section

214.2(h)(4)(iii)(A).

       15.     A final agency action, such as the denial in the present matter, will only be set aside

if it was “arbitrary, capricious, an abuse of discretion and not in accordance with the law.” See 5

U.S. Code § 706(2)(A).

       16.     Plaintiff requests this Court hold Defendants’ denial of Plaintiff’s I-129 unlawful

because the denial was arbitrary and capricious. See 5 U.S. Code § 706(2)(A).

                                    FACTUAL BACKGROUND
       17.     On or about June 17, 2020, Plaintiff filed a Form I-129, Petition for a Nonimmigrant

Worker, to classify beneficiary, Gupta, a lawful F-1 nonimmigrant, as a temporary worker in H-

1B status for the specialty occupation of Operations Research Analyst. A true and correct copy of

the Form I-129 Petition is attached hereto as Exhibit “A” and is incorporated herein by reference.

       18.     Defendant USCIS issued a receipt notice for Petitioner’s Form I-129 on July 1,

2020. A true and correct copy of the receipt noticed is attached hereto as Exhibit “B” and is

incorporated herein by reference.

       19.     Beneficiary received a Bachelor of Technology in Chemical Engineering from

Gautam Buddh Technical University. In 2019, beneficiary received a Master of Science degree in

Agricultural and Resource Economics, with an emphasis in Applied Econometrics and Data

Analytics Emphasis from The University of Arizona, Tucson. See Exhibit “A”.

       20.     In addition to beneficiary’s extensive educational background in agricultural

economics, from July 1, 2019 through June 30, 2020 Beneficiary gained employment with

Plaintiff, as an Operations Research Analyst, through the Optional Practical Training (“OPT”)

program available for students on a F-1 visa. Exhibit “A”.

                                            Page 5 of 18
             Case 1:21-cv-01823 Document 1 Filed 07/08/21 Page 6 of 18




       21.     Plaintiff sought to employ beneficiary for a three-year term position as an

Operations Research Analyst, a specialty occupation of Operations Research Analysts. Plaintiff

agreed to pay beneficiary an annual salary of $75,000.00. Exhibit “A”.

       22.     In support of its I-129 petition, Plaintiff supplied the following (non-exhaustive list)

of relevant documentation: (1) Labor Condition Application (“LCA”) (I-200-20156-627314) for

the position of Operations Research Analyst, a specialty occupation of Operations Research

Analysts, which was certified by the Department of Labor (“DOL”) for the period of October 1,

2020 through September 30, 2023; (2) evidence of Plaintiff’s current valid F-1 status; (2) position

description letter, detailing the job eligibility and duties; (3) job duties and mapping to course

work, which detailed the job duties, requirements in relation to each job duty, and Plaintiff’s

qualifications; and (4) company documentation, including: a company brochure, depot inventory

procedures, office pictures and client success stories. See Exhibit “A”.

       23.     On September 11, 2020, Defendant USCIS issued a Request for Evidence (“RFE”),

alleging that Plaintiff failed to submit sufficient evidence to show that the position offered to

beneficiary qualified as a “specialty occupation” as defined by both 8 U.S.C. §1184(i) and 8 CFR,

section 214.2(h)(4)(iii)(A). A true and correct copy of the RFE is attached hereto as Exhibit “C”

and is incorporated herein by reference.

       24.     In the RFE, Defendant USCIS stated the Plaintiff failed to establish that the

proffered position of Operations Research Analyst qualified as a “specialty occupation” as defined

by both 8 U.S.C. §1184(i) and 8 CFR, section 214.2(h)(4)(iii)(A) because Plaintiff failed to submit

sufficient evidence “to establish how each field is directly related to the duties and responsibilities

of the particular position, and therefore, that the position is a specialty occupation.” See Exhibit

“C”. Defendant USCIS failed to provide any further explanation as to why Plaintiff did not satisfy



                                             Page 6 of 18
             Case 1:21-cv-01823 Document 1 Filed 07/08/21 Page 7 of 18




any of the four requirements under 8 CFR, section 214.2(h)(4)(iii)(A). In fact, and despite the

laundry list of documentation Plaintiff submitted with its I-129 petition as outlined above,

Defendant USCIS falsely stated that Plaintiff failed to submit any evidence to support each of the

four criteria. See Exhibit “C.”

       25.     The RFE offered Plaintiff the opportunity to submit additional evidence showing

that the position of Operations Research Analyst was a “specialty occupation” pursuant to 8 U.S.C.

§1184(i) and the regulations outlined in 8 CFR, section 214.2(h)(4)(iii)(A).

       26.     Plaintiff timely responded to the RFE. In the response, Plaintiff included significant

supplemental evidence showing that the position of Operations Research Analyst qualifies as a

“specialty occupation.” In addition to the supplemental evidence, Plaintiff included evidence

already in the record, since Defendant USCIS did not take notice of and/or completely disregarded

the initial evidence Plaintiff submitted with its I-129 petition. The supplemental evidence included,

but is not limited to, the following: an excerpt from the Department of Labor’s Occupational

Outlook Handbook (“OOH”); a position description, which included not only a description of the

job duties, but the percentages of time for each duty and the education Plaintiff completed related

to each duty listed; professional evaluations; beneficiary’s business profile; and the educational

credentials of an employee working as an Operations Research Analyst. The initial evidence

Plaintiff submitted with the Form I-129 and the supplemental evidence submitted in response to

the RFE was more than sufficient to establish that the proffered position of Operations Research

Analyst is a “specialty occupation” as defined by 8 U.S.C. §1184(i) and under all four regulatory

tests set forth in 8 CFR, section 214.2(h)(4)(iii)(A). A true and correct copy of the Response to

RFE is attached hereto as Exhibit “D” and is incorporated herein by reference.




                                            Page 7 of 18
             Case 1:21-cv-01823 Document 1 Filed 07/08/21 Page 8 of 18




       27.     On October 28, 2021, Defendant USCIS issued a decision denying the Plaintiff’s

I-129 (the “Denial”). A true and correct copy of the Denial is attached hereto as Exhibit “E” and

is incorporated herein by reference.

       28.     Defendant USCIS unreasonably denied Plaintiff’s petition holding that Plaintiff

failed satisfy any of the four requirements set forth in 8 CFR, section 214.2(h)(4)(iii)(A). However,

Plaintiff provided substantial evidence that demonstrated the relevant position satisfied not only

one of the requirements, but all four of the requirements set forth in 8 CFR, § 214.2(h)(4)(iii)(A).

Defendant USCIS not only failed to properly apply the regulatory tests outlined in 8 CFR, §

214.2(h)(4)(iii)(A), but also failed to provide any logical and/or reasonable explanation as to why

Plaintiff failed to satisfy each requirement. Rather, Defendant USCIS provided Plaintiff with a

plethora of overbroad explanations, loaded with blanket statements, that provided no reasoning in

basis of law or fact as to what Plaintiff could have provided to satisfy the relevant requirements or

why the substantial evidence Plaintiff did proffer was not sufficient.

                                  STATEMENT OF CLAIMS
                   Count One: APA–the Denial is Arbitrary and Capricious
       29.             Plaintiff re-alleges and incorporates by reference herein all of the

allegations set forth above.

       30.             The APA empowers this Court to set aside a final agency action where, as

in the present matter, the agency action is “arbitrary, capricious, an abuse of discretion, or

otherwise not in accordance with the law.” 5 U.S.C. §706(2)(A). Under this standard, the court

may reverse an agency decision if:

       The agency relied on factors Congress did not intend it to consider, entirely failed
       to consider an important aspect of the problem, offered an explanation that ran
       counter to the evidence before the agency, or is so implausible that it could not be
       ascribed to a difference in view or the product of agency expertise.


                                            Page 8 of 18
              Case 1:21-cv-01823 Document 1 Filed 07/08/21 Page 9 of 18




       See Motor Vehicle Mfrs. Ass’n of U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29,

43 (1983.).

       31.              USCIS’ decision must reflect that it “considered the pertinent evidence,

examined the relevant factors, and articulated a satisfactory explanation for its action.” Noroozi v.

Napolitano, No. 14 cv 2012 (PAE), 905 F. Supp. 2d 535, 541 (S.D.N.Y. 2012), citing J. Andrew

Lange, Inc. v. FAA, 208 F.3d 389, 391 (2d Cir. 2000).

       32.              Defendants wholly failed to discuss or otherwise demonstrate that they

considered the abundance of evidence submitted by Plaintiff. In fact, in the RFE sent by

Defendants to Plaintiff, it is abundantly clear that Defendants completely failed to consider any of

the initial evidence submitted with Plaintiff’s I-129 petition. Further, Defendants failed to provide

sufficient justification for their denial of Plaintiff’s petition, instead Defendants provided

overbroad explanations that offered little, if any, insight on to how Defendants came to the

conclusions they did.

       33.              As described herein, and despite the fact that a qualifying position need only

satisfy one of the four criteria outlined in 8 CFR § 214.2(h)(4)(iii)(A), Plaintiff satisfied all four

of the requisite criteria. Defendants’ denial is indisputably arbitrary and capricious, as the denial

runs counter to the evidence in the record and must be reversed.

   A. Degree is Normally Minimum Requirement
       34.              In order to satisfy the first criterion, outlined in 8 CFR §

214.2(h)(4)(iii)(A)(1), a petitioner must demonstrate that “a baccalaureate or higher degree, or its

equivalent, in a specific specialty, is normally the requirement for entry into the particular

position.” Defendants concluded that Plaintiff failed to meet this criterion.

       35.              In support of the first criterion, Plaintiff submitted a certified LCA, which

listed an Occupation Title of Operations Research Analyst. Plaintiff referenced information

                                             Page 9 of 18
             Case 1:21-cv-01823 Document 1 Filed 07/08/21 Page 10 of 18




regarding the training and educational requirements for Operations Research Analyst positions it

found in the OOH.

       36.             Defendants claimed that the information Plaintiff pulled from OOH “does

not indicate that position of an Operations Research Analyst “normally” requires a minimum of a

bachelor’s degree in a specific specialty.” See Exhibit “E”. This conclusion is unfounded.

       37.             Defendants based their conclusion off one statement pulled from the OOH:

though the OOH states a bachelor’s degree is typically required for the relevant position, since few

schools offer a bachelor’s or advanced degree in operations research, a range of educational

credentials may qualify an individual to perform the duties of an Operations Research Analyst.

Defendants concluded that since a range of education credentials may qualify an individual to

perform the duties of an Operations Research Analyst, rather than a bachelor’s degree in a specific

field that the position is not a specialty occupation. However, and as Plaintiff pointed out in its

RFE response and as stated in the OOH, the alternative degrees of engineering, computer science,

analytics and mathematics all require the same classes that an operations research degree requires.

So, while the degree may differ, the specialized knowledge comes from the classes taken, not just

the degree conferred. This is further demonstrated through the OOH, which identifies the

coursework that is essential for this occupation – statistics, computer science, economics- thus

demonstrating that a “body of highly specialized knowledge” is necessary to perform the job of an

operations research analyst.

       38.             Further, the OOH is clear that a minimum of a bachelor’s degree is required.

In fact, the OOH states that “some employers may prefer to hire applicants with a master’s degree.”

See Exhibit “E”. This indicates that not only is a bachelor’s degree the minimum educational




                                           Page 10 of 18
             Case 1:21-cv-01823 Document 1 Filed 07/08/21 Page 11 of 18




requirement to be an Operations Research Analyst, but it demonstrates that a bachelor’s degree is

“normally” the minimum degree requirement for the occupation.

       39.             Lastly, it important to note that since the issuance of Plaintiff’s denial letter,

the four-criterion set forth in 8 CFR § 214.2(h)(4)(iii)(A) have been revised significantly to better

align with the statutory definition of “specialty occupation” found in 8 U.S.C. §1184(i). The

revisions were effective as of December 7, 2020 and apply to all H-1B petitions filed after that

date. Among the many revisions made, the relevant change herein concerns the first regulatory

test, which now reads as “a U.S. baccalaureate or higher degree in a directly related to specific

specialty, or its equivalent, is the minimum requirement for entry into the particular occupation in

which the beneficiary will be employed.” The key factor in the newly revised criterion is the

removal of the word “normally.”

       40.             As stated above, the court may reverse an agency decision if, “the agency

relied on factors Congress did not intend to consider…” The criteria set forth in the first regulatory

test was revised because it did not properly align with the statute enacted by Congress. The

decision to revise the first regulatory test to conform with the intentions of Congress is indicative

that DHS recognized that the criteria required to satisfy the first regulatory test used in the present

matter, included factors Congress did not intend to consider. Thus, despite the fact that the revised

first regulatory test only applies to H-1B petitions filed after December 7, 2020, it should be

recognized that the standard by which the Plaintiff was forced to comply with in the present matter

has recently been deemed for all intents and purposes “arbitrary and capricious.”

       B. Educational Requirements for Proffered Position is “Common to the Industry”

       41.     The second criterion presents two alternative prongs, wherein Plaintiff may satisfy

either prong to satisfy the second criterion. In the present matter, Plaintiff satisfied both prongs of



                                            Page 11 of 18
             Case 1:21-cv-01823 Document 1 Filed 07/08/21 Page 12 of 18




the second criterion. Plaintiff will analyze the first prong herein, and the second prong will be

discussed later in this Complaint.

       42.     The first prong requires that the Plaintiff establish that “the degree requirement of

a bachelor’s degree or higher in a specific specialty, or its equivalent, is common to the industry

in parallel positions among similar organizations.” See 8 CFR, §214.2(h)(4)(iii)(A)(2). In support

of this criteria, Plaintiff submitted the following evidence: an attorney letter of support, which

included an excerpt pulled from The International Federation of Operational Research of Societies

(“IFORS”) and a link to IFORS website.

       43.     In Defendants RFE request to Plaintiff, Defendants provided a non-exhaustive list

of evidence that Plaintiff may provide to establish eligibility under the first prong, one of which

was: “letters from an industry-related professional association indicating that similar organizations

routinely employ and recruit individuals with a bachelor’s degree or higher in a specific specialty.”

See Exhibit “C”.

       44.     The IFORS is an umbrella organization for national operations research societies

of more than 45 countries, including the United States. The IFORS was created in 1959 and its

purpose is to establish “the development of operational research as a unified science and its

advancement in all nations of the world.” The IFORS website was created to promote the field of

Operations Research, internationally and provide uniform standards for the field of Operations

Research. IFORS is the leading professional association for the field of Operations Research.

Accordingly, the information provided by IFORS should be considered with great significance.

       45.     On the IFORS website, there is a “career” section. This section lists a multitude of

jobs available for those in the field of Operations Research. As of the date of this Complaint, there

are over five (5) pages of job listings on the IFORS website, each page listing twelve (12) jobs,



                                           Page 12 of 18
               Case 1:21-cv-01823 Document 1 Filed 07/08/21 Page 13 of 18




and all of which require a minimum of a bachelor’s degree in operations research or a related field,

and most of which require an advanced degree. In fact, on the IFORS website, it states that over

85% of operations research practitioners have postgraduate qualifications.

         46.     It is abundantly clear that a position in operations research, commonly requires a

minimum of a bachelor’s degree in operations research or a related field. The position of an

Operations Research Analyst requires specials skills that can only be obtained through a bachelor’s

degree in operations research or a related field, and usually requires an advanced degree in a related

field.

         C. Plaintiff Normally Requires Degree or Its Equivalent

         47.     Defendant USCIS erroneously stated that the Plaintiff’s statement which outlined

its requirements for the relevant position does not satisfy the third criterion alone and goes as far

to say that “the critical element is not…an employer’s self-imposed standards.” However, an

employer’s self-imposed standards are exactly what the element requires. Pursuant to 8 CFR

§214.2(h)(4)(iii)(A)(3) the petitioner [employer] must establish that “the employer [petitioner]

normally requires a bachelor’s degree or higher in a specific specialty, or its equivalent, for the

position.” It is undeniably clear that the primary focus of 8 CFR, §214.2(h)(4)(iii)(A)(3) is the

specific job requirements that the Plaintiff normally requires for the position in question, in this

case an Operations Research Analyst. Put in simpler terms, the entire premise of 8 CFR,

§214.2(h)(4)(iii)(A)(3) is the employer’s personal business practices.

         48.     Defendants relied on Defensor v. Meissner, 201 F.3d 384 (5th Cir. 2000) when they

improperly stated that the focus of the third criterion was not a petitioner’s “self-imposed

standards.” However, Defendants severely misapplied the holding in Defensor. In Defensor, the

petitioner was a third-party medical contract service agency, which placed foreign nurses into U.S.



                                            Page 13 of 18
              Case 1:21-cv-01823 Document 1 Filed 07/08/21 Page 14 of 18




hospitals who needed registered nurses. Defensor, 201 F.3d 384, 385. The Court in Defensor held

that the petitioner’s self-imposed requirement of only accepting nurses with B.S.N. degrees was

not enough to satisfy the third regulatory test, as it could not show that the actual hospitals that the

nurses would be placed in required a B.S.N. degree. Id. at 386. The petitioner’s requirement of a

B.S.N. degree was only in place because the facilities it had contracts with “preferred B.S.N.

degrees,” therefore, the actual employer where the nurse would be placed did not “require” B.S.N.

degrees. Id. The Court reasoned that the primary focus of the third regulatory test was not what

petitioner, as a third-party employment agency, required but instead what the contracting facility

required. Id. The Court distinguished between a “token employer” who merely has the ability to

“hire” or “pay” an employee and a “true employer” who can “hire, pay, fire, supervise, or otherwise

control the work of any such employee.” Id. at 388.

        49.     The facts in Defensor vastly differ from those in the present matter. Specifically,

Plaintiff, is not a third-party employment agency. Plaintiff would be the true employer of the

beneficiary Gupta, meaning, Plaintiff would clearly fall under the definition of employer outlined

in 8 CFR, § 214.2(h)(4)(ii)(2), as it would have the ability to “hire, pay, fire, supervise, or otherwise

control the work of any such employee.” The Court in Defensor made it clear that the primary

focus of inquiry is what the “true employer” requires of its employees. See Defensor, 201 F.3d

384, 386.

        50.     In this case, Plaintiff provided a “position description,” which outlined the duties

and educational requirements needed to obtain a job as an Operations Research Analyst, with

Plaintiff. See Exhibit “A” and Exhibit “D”. The position description provided by Plaintiff states

that the applicant must have a minimum of a bachelor’s degree, plus two years’ experience or a

master’s in economics, Statistics, Mathematics, Supply Chain, Operations Management, or related



                                             Page 14 of 18
             Case 1:21-cv-01823 Document 1 Filed 07/08/21 Page 15 of 18




quantitative discipline for the position of Operations Research Analyst. See Exhibit “A” and

Exhibit “D”. Plaintiff in the present matter objectively satisfied the third criterion set forth in 8

CFR, §214.2(h)(4)(iii)(A)(3): that the employer normally requires a degree, or its equivalent, in a

specific specialty for the position.

       C. Criterion Two and Four–So Complex and Unique

       51.     As stated above, the second criterion presents two alternative prongs, wherein

Plaintiff may satisfy either prong to satisfy the second criterion. In the present matter, and again

as stated above, Plaintiff satisfied both prongs. Plaintiff provided an analysis of the first prong

above and will now move to show how Plaintiff satisfied the second prong and the fourth criterion

set forth under 8 CFR, §214.2(h)(4)(iii)(A). The second prong of the second criterion, requires

the “employer [Plaintiff] show that its particular position is so complex or unique that it can be

performed only by an individual with a degree.” See 8 CFR, §214.2(h)(4)(iii)(A)(2). Further, the

fourth criterion requires that “the nature of the specific duties is so specialized and complex that

the knowledge required to perform the duties is usually associated with the attainment of a

baccalaureate degree or higher degree in a specific specialty.” 8 CFR, §214.2(h)(4)(iii)(A)(4). The

second prong of the second criterion and the fourth criterion under 8 CFR, §214.2(h)(4)(iii)(A) are

similar and require a related analysis and substantiating evidence. For that reason, Plaintiff will

analyze the two criteria together, providing any distinguishing analysis when necessary.

       52.     As stated above, Defendants’ decision must reflect that it “considered the pertinent

evidence, examined the relevant factors, and articulated a satisfactory explanation for its action.”

Noroozi v. Napolitano, No. 14 cv 2012 (PAE), 905 F. Supp. 2d 535, 541 (S.D.N.Y. 2012), citing

J. Andrew Lange, Inc. v. FAA, 208 F.3d 389, 391 (2d Cir. 2000) (emphasis added); See also,

Iaccarino v. Duke, 327 F.Supp.3d 163, 177 (D. D.C. 2018) (“In evaluating agency actions under



                                           Page 15 of 18
             Case 1:21-cv-01823 Document 1 Filed 07/08/21 Page 16 of 18




the arbitrary and capricious standard, the court must be satisfied that the agency has ‘examine[d]

the relevant data and articulate[d] a satisfactory explanation for its action…’).

       53.     In the same spirit, this Court has held that “when an agency has failed to provide a

reasoned explanation, or where the record belies the agency’s conclusion, [the court] must undo

its action.” See Iaccarino, 327 F. Supp. 3d at 177 (emphasis added) (citing County of Los Angeles

v. Shalala, 192 F.3d 1005, 1021 (D.C. Cir. 1999)); See also, Amerijet Int’l, Inc. v. Pistole, 753

F.3d 1343, 1350 (D.C. Cir. 2014). Put more simply, the agency, in this case USCIS, must explain

why it acted as it did. The Court has held that this requirement serves two purposes: (1) to ensure

that the agency has given careful consideration to the relevant request; and (2) to give the party an

opportunity to inform the agency of any errors it may have made and to facilitate judicial review.

Butte Cnty. v. Hogen, 613 F.3d 190, 201 (D.C. Cir. 2010).

       54      To satisfy the second and fourth criterion, Petitioner submitted a two-page

description of the position, which included not only a description of the job duties, but the

percentages of time for each duty and the education Plaintiff completed related to each duty listed.

       55.     Defendants concluded that the two-page document, which detailed exactly what

each duty would entail and listed how the specific bachelor’s and master’s degrees obtained by

Plaintiff are needed to sufficiently complete the respective duty/responsibility, was insufficient to

satisfy the second or fourth regulatory test. However, Defendants failed to provide an appropriate

explanation as to why the evidence submitted by Plaintiff was insufficient.

       56.     Specifically, regarding the second criteria, Defendants explained stated the

following:

       However, the job duties, as described, do not appear to be of such complexity or
       uniqueness as to require the attainment of a bachelor’s degree in a specific specialty
       that consisted of theoretical and practical application of a body of highly specialized
       knowledge.

                                            Page 16 of 18
             Case 1:21-cv-01823 Document 1 Filed 07/08/21 Page 17 of 18




        See Exhibit “D”.

       Defendants simply restated (word for word) the second half of the definition for “specialty

occupation” found in 8 U.S.C. §1184(i) and the second criterion set forth in 8 CFR, section

214.2(h)(4)(iii)(A), without providing any further explanation as to why the job position

description Plaintiff provided, was insufficient. See Exhibit “E”.

       57.     Regarding the fourth criteria, Defendants provided the following explanation:

       While the proposed duties may include familiarity and experience with different
       technological platforms and/or applications, you have not described in sufficient
       detail how they are more specialized and complex than those of other Operations
       Research Analyst positions that are not usually associated with at least a bachelor’s
       degree in a specific specialty, or its equivalent.

       See Exhibit “E” (emphasis added).

       58.     Defendants’ overbroad statements provide no material explanation as to why the

detailed two-page position description that Plaintiff submitted was insufficient to satisfy either the

second or fourth criteria. This Court has made it clear that while the explanation need not be

anything more than a “brief statement,” the statement must explain why the agency chose to do

what it did. See Tourus v. Drug Enforcement Admin., 259 F.3d 731, 737 (D.C. Cir. 2001) (the court

held that the statement “Affidavit of Indigency you submitted in lieu of a cost bond is not

adequately supported” was not sufficient to explain why the agency made the decision it did, as

the statement was conclusory and lacked any reasoning.) Like the agency in Tourus, the

Defendants in the present matter merely provided Plaintiff with “conclusory statements” (such as

“lacked sufficient detail”) as to why Plaintiff failed to satisfy the second and fourth criteria. As

such, the Defendants’ denial of Plaintiff’s I-129 undoubtedly constitutes an arbitrary and

capricious action.




                                            Page 17 of 18
        Case 1:21-cv-01823 Document 1 Filed 07/08/21 Page 18 of 18




                               PRAYERS FOR RELIEF

   WHEREFORE, Plaintiff prays this Court grants the following relief:

1. Accept jurisdiction over this action;

2. Reverse Defendant USCIS decision and grant Plaintiff’s Form I-129, Petition for a

   Nonimmigrant Worker;

3. Grant reasonable attorneys’ fees and costs as provided under the Equal Access to Justice

   Act and the APA; and

4. Grant such further relief as the Court deems just and proper.



                                                 Respectfully submitted,



                                                 /s/ Sharadha Sankararaman Kodem____
                                                 Sharadha Sankararaman Kodem
                                                 Texas Bar No. 24090370
                                                 The Kodem Law Firm, PLLC
                                                 580 Decker Dr., Ste. 123
                                                 Irving, Texas 75062
                                                 Phone: 888-955-6634 ext. 101
                                                 Facsimile: 817-778-9980
                                                 sharadha.kodem@kodemlaw.com

                                                 Counsel for Plaintiff




                                       Page 18 of 18
